DETAILED ACTION
Claims 1-7 are pending as amended on 05/21/20.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “second shaft drive source”, “adhesion member detector”, “outer diameter detector”, and “pressing mechanism” in claims 1/6 and “shaft support unit”, “moving unit” and “detector drive source” in claim 2.  Controllers & determination units are understood to denote standard computerized control.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 & 6 recite “device for supplying a sheet from a first roll and a second roll around which the sheet is wound” which is unclear phrasing, as the body of these claims go on to recite both “a sheet of the first roll” & “a sheet of the second roll” rather than this singular language – consistent terminology should be used throughout the claims, for clarity.  Claims 4 & 7 also recite the limitation "the moving unit that supports the pressing roller" whereas there is insufficient antecedent basis for this limitation in the claim (parent claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler, WO 93/04967.
Butler teaches a known method of operating a web splicer comprising two reels of webs (26/28) on rotating shafts (24), wherein an expiring first web is joined to an adhesion member (T) on a second web reel, as a controller (47) rotates the second reel, an adhesion member detector (46) detects the position of the adhesion member, and an outer diameter detector (66) measures the variable reel width at this position of the adhesion member, so that a presser (36) adheres the first web to the adhesion member of the second web in a properly measured manner (throughout, e.g. abstract, [Pgs. 16-17 & FIGS. 1-4]).

Allowable Subject Matter
Claims 2-5 & 7 contain allowable subject matter.  The following is an examiner’s statement of reasons for indicating allowable subject matter: the prior art of record does not teach or suggest a device/method for supplying sheets from first/second rolls wherein a sheet from an expiring first roll is spliced to a second roll, wherein a joining at the location where the adhesion member is positioned, and effects joining based on the measurement of the variable outer diameter of the second roller at this location, such that the first roll can be spliced to a second roll of a given sheet thickness at the adhesion member with positional accuracy, and wherein said adhesion member detector is supported on a moving unit which is driven between a retracted position and a proximity position in combination with the other instantly claimed features.  This limitation is present in dependent claim 2, and thus would render the claims allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the claim in the independent claims.  The closest prior art teaches other flying sheet splicing devices which detect adhesion members and/or measure other dimensions/distances to effect joining (JP 2006-188348, JP 05-278908, US 2008/0058980, US 2005/0077417, US 2005/0056719, US 6,533,212, US 4,238,261), or a discrete region diameter-measuring device of different design (WO 93/04967), but not the unique devices/methods of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746


/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745